DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a motor driving device comprising: the driving unit controls a motor driving voltage for the starter motor/generator by changing ON periods of the switching elements of the bridge circuit, and turns on predetermined switching elements of the bridge circuit at a predetermined timing to perform an active freewheel operation for boosting a regenerative voltage generated by the starter motor/generator, and the driving controller is configured to instruct the driving unit to control the motor driving voltage and on/off of the active freewheel operation, based on a battery voltage of a battery configured to be charged based on the regenerative voltage.
Claims 2-6 are considered allowable based on their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VIET P NGUYEN/Primary Examiner, Art Unit 2832